DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations(s): “A laboratory device comprising a housing” [Claim 33] (figures of instant application only illustrate control element which is intended to be attached to laboratory device, however, laboratory device and specific features of laboratory device are not illustrated); “a sensor arrangement for detecting the rotational position and the axial position of the rotary knob is provided that is arranged within the housing” [Claim 35]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 should be amended to read --the device housing is a housing of a laboratory device-- (Claim 16 already defines a device housing to which the control element is intended to be attached, Claim 17 is attempting to further define the intended use of the device housing).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “its side” should read --a side-- (personal possessive pronouns such as “its” should be avoided in the claims).  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “a device housing” should read --the device housing-- (Claim 16 already provides antecedent basis support for the device housing).  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: 
“the magnetic element” should read --a magnetic element-- (Claim 18 sets forth an element and that the element is composed of a magnetic material, however, Claim 30 does not include a dependency through Claim 18 and thus the limitation “the magnetic element” lacks antecedent basis within the claim)

“adjoining it” should read --adjoining the holding pin-- (personal possessive pronouns such as “it” should be avoided in the claims).  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
“the magnetic element” should read --a magnetic element-- (Claim 18 sets forth an element and that the element is composed of a magnetic material, however, Claim 31 does not include a dependency through Claim 18 and thus the limitation “the magnetic element” lacks antecedent basis within the claim)
“the sleeve-shaped free end” should read --a sleeve-shaped free end-- (Claim 26 sets forth the free end for the holding pin, however, Claim 31 depends from Claim 25 and thus the limitation “the free end” lacks antecedent basis within the claim).  Appropriate correction is required.
Claim 32 is objected to because of the following informalities: “its side” should read --a side-- (personal possessive pronouns such as “its” should be avoided in the claims).  Appropriate correction is required.
Claim 33 is objected to because of the following informalities: “a device housing” should read --the housing of the laboratory device-- (line 1 already sets forth the housing being a part of the laboratory device).  Appropriate correction is required.


	Claim 28 is objected to under 37 CFR 1.75(c) for not further limiting Claim 27 (see 112(f) analysis below, “retention means” already required to be flexible snap-in hooks within Claim 27, and thus recitation in Claim 28 does not further limit Claim 27).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Re 27 and the limitation “retention means,” the limitation explicitly uses the word “means” tied to the functional language “retention,” and thus the limitation invokes 35 USC 112(f). Page 4, lines 2-3, of the specification of the instant application discloses that the corresponding structure to the “retention means” is: flexible snap-in hooks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-26, 30, 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (US 2010/0265176).
Re 16, 33, Olsson discloses: a laboratory device comprising a housing (paragraph [0125], protective boot) and a control element (at least embodiments in figs 1 or 5, portion of 102 disposed outside of protective boot in order to be operated by user; fig 20) arranged outside the housing, the control element comprising: a carrier part (106; 2006) attachable to a device housing; and a rotary knob (102; 2002), the rotary knob being held at the carrier part, the rotary knob being rotatable about an axis of 
Re 17, Olsson discloses: wherein the carrier part is attachable to a housing (protective boot of paragraph [0125]) of a laboratory device.  
Re 18, Olsson discloses: wherein the rotary knob is fixedly connected to the permanent magnet and the carrier part is provided with an element (104; 2008) attracted by the permanent magnet and composed of a magnetic material.  
Re 19, Olsson discloses: wherein, to establish the fixed connection, the rotary knob (102; 2002) comprises a receiver (107; 2020/2010) on its side facing the carrier part in which the permanent magnet is received in a force-fitted manner (paragraph [0118]; paragraph [0148]).  
Re 20, Olsson discloses: wherein the permanent magnet is insertable into the receiver from an axial direction (fig 2B; fig 20).  
Re 21, Olsson discloses: wherein the receiver is placeable onto the permanent magnet from an axial direction (fig 2B; fig 20).  
Re 22, Olsson discloses: wherein the permanent magnet and the magnetic element are arranged with respect to one another such that the spacing between the permanent magnet and the magnetic element increases on the adjustment of the rotary 
Re 23, Olsson discloses: wherein the magnetic material is a ferritic steel (paragraph [0145]).  
Re 24, Olsson discloses: wherein the permanent magnet is configured as a ring magnet (paragraphs [0132], [0134], [0148]; fig 20).  
Re 25, Olsson discloses: wherein the carrier part comprises: a carrier base (106a; fig 20, portion from which cylindrical portion of 2006 extends and receives 2016) attachable to a device housing; and a holding pin (cylindrical portion of 106 that receives 104; cylindrical portion of 2006) that projects from the carrier base in the direction of the rotary knob and onto which the ring magnet is placed (fig 2B; fig 20).  
Re 26, Olsson discloses: wherein a free end of the holding pin is of sleeve shape (fig 2B; fig 20).  
Re 30, Olsson discloses: wherein the magnetic element (104; 2008) or at least a part thereof is arranged at the free end of the holding pin (cylindrical portion of 106 extending from 106a; cylindrical portion of 2006), adjoining it, in the axial direction, with the ring magnet being arranged between the carrier base (106a; portion of 2006 receiving 2016) of the carrier part and the magnetic element or the part thereof.  
Re 32, Olsson discloses: wherein the rotary knob comprises a polygon socket at its side facing the carrier part in which the ring magnet is received in a force-fitted manner (fig 20, in cross section 2012/2010 creates pocket for receiving 2005 that has polygonal shape.  

Re 34, Olsson discloses: wherein the control element is attached to the housing in a shape matched or force-fitted manner or with material continuity (paragraph [0125]).  
Re 35, Olsson discloses: wherein a sensor arrangement (114, 456; 2018) for detecting the rotational position and the axial position of the rotary knob is provided that is arranged within the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruntz (US 6,288,351) in view of Olsson (US 2010/0265176).
Re 16, 33, Bruntz discloses: a laboratory device comprising a housing (12) and a control element (30/20) arranged outside the housing (20/30 disposed outside 12), the 
Bruntz does not disclose: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob.
Olsson teaches: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet (fig 2B, 112; fig 20, 2005; fig 30, 2716), and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob (paragraph [0120]), for the purpose of providing a control element that is compact, durable, provides high resolution, provides tactile feedback (paragraph [0003]), and eliminates the need for springs or other physically deflected mechanical elements (paragraph [0115]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Bruntz with: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob; as taught 

    PNG
    media_image1.png
    354
    1055
    media_image1.png
    Greyscale

Re 17, Bruntz further discloses: wherein the carrier part (20) is attachable to a housing (12) of a laboratory device.  
Re 18, Bruntz in view of Olsson (subsequently referred to as “Bruntz et al”) discloses: wherein the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 2002; fig 31, 2702) is fixedly connected to the permanent magnet (Olsson, fig 2B, 112; fig 20, 2005; fig 30, 2716) and the carrier part (Bruntz, 18/20; Olsson, fig 2B, 106; fig 20, 2006; fig 31, 2710/2708/2714) is provided with an element (Olsson, fig 2B, 104; fig 20, 2008; fig 30, 2704) attracted by the permanent magnet and composed of a magnetic material.  
Re 19, Bruntz et al discloses: wherein, to establish the fixed connection, the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 2002; fig 31, 2702) comprises a receiver (Bruntz, 32; Olsson, fig 2B, 107; fig 20, 2012/2010; fig 31, bottom half of 2702) 
Re 20, Bruntz et al discloses: wherein the permanent magnet is insertable into the receiver from an axial direction (Olsson, fig 2B; fig 20; fig 31).  
Re 21, Bruntz et al discloses: wherein the receiver is placeable onto the permanent magnet from an axial direction (Olsson, fig 2B; fig 20; fig 31).  
Re 22, Bruntz et al discloses: wherein the permanent magnet and the magnetic element are arranged with respect to one another such that the spacing between the permanent magnet and the magnetic element increases on the adjustment of the rotary knob into the pressed position (Olsson, fig 2B, as 102 is pressed downward, spacing increases in same way as disclosed by instant application; fig 20; fig 31).  
Re 23, Bruntz et al discloses: wherein the magnetic material is a ferritic steel (Olsson, paragraph [0145]).  
Re 24, Bruntz et al discloses: wherein the permanent magnet is configured as a ring magnet (Olsson, paragraphs [0132], [0134], [0148]).  
Re 25, Bruntz et al discloses: wherein the carrier part comprises: a carrier base (Olsson, fig 31, 2710/2708/2714) attachable to a device housing; and a holding pin (Bruntz, 20, including 24; Olsson, 2714) that projects from the carrier base in the direction of the rotary knob and onto which the ring magnet is placed (Bruntz, 36 corresponds to 2716 of Olsson).  
Re 26, Bruntz et al discloses: wherein a free end of the holding pin is of sleeve shape (Bruntz, figs 3 and 4; Olsson, fig 31).  
Re 27, Bruntz et al discloses: wherein the sleeve-shaped free end of the holding pin comprises a retention means (Bruntz, including 24) to hold the placed-on ring magnet (Bruntz, 36 corresponds to 2716 of Olsson) in a shape matched manner at the carrier part and can be radially compressed (Bruntz, column 2, lines 50-56) to enable a placing on of the ring magnet.  
Re 28, Bruntz further discloses: wherein the retention means are flexible snap-in hooks (24 are hooks).  
Re 29, Bruntz further discloses: wherein the sleeve-shaped free end of the holding pin (20, including 24) is provided with a radially outwardly projecting collar (26) and comprises axially outwardly extending slits (fig 3 illustrates separating 24 which requires multiple slits) to form the flexible snap-in hooks.  
Re 30, Bruntz et al discloses: wherein the magnetic element (Olsson, fig 2B, 104; fig 20, 2008; fig 31, 2704/2725) or at least a part thereof is arranged at the free end of the holding pin (Olsson, fig 2B; fig 20; fig 31), adjoining it, in the axial direction, with the ring magnet being arranged between the carrier base of the carrier part and the magnetic element or the part thereof (Olsson, fig 2B; fig 20; fig 31).  
Re 31, Bruntz et al discloses: wherein the magnetic element comprises a shaft (Bruntz, 48; Olsson, 2725) that carries a head (Bruntz, 46; Olsson, 2704), with the shaft being plugged into the sleeve-shaped free end of the holding pin, and with the head being arranged outside the sleeve-shaped free end of the holding pin (Bruntz, fig 4).  
Re 32, Bruntz et al discloses: wherein the rotary knob comprises a polygon socket (Bruntz, 32) at its side facing the carrier part (Bruntz, 20) in which the ring 
Re 34, Bruntz et al discloses: wherein the control element is attached to the housing in a shape matched or force-fitted manner or with material continuity (Bruntz, fig 2; Olsson, paragraph [0125]).  
Re 35, Bruntz et al discloses: wherein a sensor arrangement (Olsson, 114/456) for detecting the rotational position and the axial position of the rotary knob is provided that is arranged within the housing (Olsson, paragraph [0125]; Bruntz, 18 disposed within 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656